CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Amended Quarterly Report on Form 10-QSB of Mortgagebrokers.com Holdings, Inc. for the Quarter Ending March 31, 2007, I, Alex Haditaghi, Principal Executive Officer and Principal Financial Officer of Mortgagebrokers.com Holdings, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Amended Quarterly Report on Form 10-QSB for theperiod endingMarch 31, 2007, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Amended Quarterly Report on Form 10-QSB for the period ended March 31, 2007, fairly represents in all material respects, the financial condition and results of operations of Mortgagebrokers.com Holdings, Inc. Dated: August 17, 2007 MORTGAGEBROKERS.COM HOLDINGS, INC. By: /s/Alex Haditaghi Alex Haditaghi ChiefExecutive Officer, Chief Financial Officer and Principal Accounting Officer
